IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM KIRK ANDERSON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED.

v.                                      CASE NO. 1D16-4656
                                                 1D16-4657
STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed March 10, 2017.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Jennifer J. Moore and Jason W. Rodriguez,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      We sua sponte consolidate these appeals for disposition. Appellant seeks

review of orders revoking his probation and sentencing him to prison. He argues
in each case and the state properly concedes that by failing to conduct an

appropriate plea colloquy before revoking appellant’s probation and sentencing

him, the trial court reversibly erred and violated the requirements of Florida Rule

of Criminal Procedure 3.172(c). See Haug v. State, 151 So. 3d 560 (Fla. 1st DCA

2014).   Accordingly, we REVERSE the orders revoking probation and the

judgments and sentences entered thereon, and REMAND for further proceedings.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.




                                        2